      Case 2:20-cv-00292-RMP   ECF No. 4   filed 09/08/20   PageID.121 Page 1 of 16



 1   Katharine B. Brereton, WSBA #50978
 2   LAKE CITY LAW GROUP PLLC
     435 W. Hanley Avenue, Suite 101
 3   Coeur d’Alene, ID 83815
 4   Telephone: (208) 664-8115
     Fax: (208) 664-6338
 5   kbrereton@lclattorneys.com
 6
     Pro Hac Vice forthcoming
 7   Christopher W. Cardwell, TSBA #19751
 8   Mary Taylor Gallagher, TSBA #21482
     Marshall Thomas McFarland, TSBA #33432
 9   GULLETT SANFORD ROBINSON & MARTIN PLLC
10   150 Third Avenue South, Suite 1700
     Nashville, TN 37201
11   (615) 244-4994 (Telephone)
12   (615) 256-6339 (Facsimile)
     ccardwell@gsrm.com
13   mtgallagher@gsrm.com
14   tmcfarland@gsrm.com

15   Attorneys for Defendant
16
                   UNITED STATES DISTRICT COURT
17           EASTERN DISTRICT OF WASHINGTON AT SPOKANE
18                               ) No. 2:20-cv-00292
     RONALD VICTOR ARTHUN and
                                 )
19   MATT ROBINS,                )
                                 ) ANSWER
20                               )
             Plaintiffs,
                                 )
21                               )
       v.                        )
22                               )
                                 )
23   NEXUS SURGICAL INNOVATIONS, )
     INC.,                       )
24                               )
                                 )
25           Defendant.          )
                                 )
26
27
28   ANSWER - 1                                        LAKE CITY LAW GROUP, PLLC
                                                     435 W. HANLEY AVENUE, STE. 101
                                                         COEUR D’ALENE, ID 83815
                                                    PHONE 208.664.8115 / FAX 208.664.6338
     Case 2:20-cv-00292-RMP       ECF No. 4    filed 09/08/20    PageID.122 Page 2 of 16



 1         For its Answer to Plaintiffs’ Complaint, Defendant, NeXus Surgical
 2
     Innovations, Inc. states that:
 3
 4                                             I.

 5         NeXus responds to the individually numbered paragraphs contained in
 6
     Plaintiffs’ Complaint by stating:
 7
 8         1.1    NeXus has insufficient information to admit or deny the allegations
 9   in paragraph 1.1.
10
           1.2    NeXus denies the allegations in paragraph 1.2.
11
12         1.3    NeXus denies the allegations in paragraph 1.3.
13         1.4    NeXus admits the allegations in paragraph 1.4.
14
           1.5    NeXus admits the allegations in paragraph 1.5.
15
16         1.6    NeXus admits that it is a distributor of medical devices with a territory
17   that includes all or parts of Washington, Idaho, Montana, and Utah, but denies the
18
     remaining allegations in paragraph 1.6.
19
20         1.7    NeXus admits the allegations in paragraph 1.7.
21         1.8    NeXus admits the allegations in paragraph 1.8.
22
           2.1    The allegations in paragraph 2.1 are irrelevant as NeXus properly
23
24   removed this lawsuit to the Eastern District of Washington, which has jurisdiction
25
     over the matter.
26
27
28   ANSWER - 2                                             LAKE CITY LAW GROUP, PLLC
                                                          435 W. HANLEY AVENUE, STE. 101
                                                              COEUR D’ALENE, ID 83815
                                                         PHONE 208.664.8115 / FAX 208.664.6338
     Case 2:20-cv-00292-RMP       ECF No. 4    filed 09/08/20    PageID.123 Page 3 of 16



 1         2.2     The allegations in paragraph 2.2 are irrelevant as NeXus properly
 2
     removed this lawsuit to the Eastern District of Washington, and venue is proper in
 3
 4   that Court.

 5         2.3     NeXus denies the allegations in paragraph 2.3.
 6
           2.4     NeXus denies the allegations in paragraph 2.4.
 7
 8         2.5     The allegations in paragraph 2.5 do not require a response as NeXus
 9   properly removed this lawsuit to the Eastern District of Washington.
10
           2.6     NeXus denies the allegations in paragraph 2.6.
11
12         2.7     NeXus denies the allegations in paragraph 2.7.
13         3.1     NeXus incorporates its responses to paragraphs 1.1 through 2.7.
14
           3.2     NeXus admits the allegations in paragraph 3.2.
15
16         3.3     NeXus admits the allegations in paragraph 3.3.
17         3.4     NeXus admits that paragraph 3.4 describes some, but not the majority
18
     of, Plaintiff Robins’ job duties as a Spine Associate.
19
20         3.5     NeXus    admits   that   Plaintiff   Robins’      original       salary       was
21   approximately $80,000 per year.
22
           3.6     NeXus denies the allegations in paragraph 3.6 as Plaintiff – who was
23
24   working as a neuromonitoring technician in Utah and claimed relationships with
25
     certain area physicians that would lead to hardware sales at the time of the offer
26
     letter – takes them out of context. When Plaintiff accepted NeXus’ offer of
27
28   ANSWER - 3                                             LAKE CITY LAW GROUP, PLLC
                                                          435 W. HANLEY AVENUE, STE. 101
                                                              COEUR D’ALENE, ID 83815
                                                         PHONE 208.664.8115 / FAX 208.664.6338
     Case 2:20-cv-00292-RMP      ECF No. 4     filed 09/08/20   PageID.124 Page 4 of 16



 1   employment the understanding was that he would begin to earn commissions in
 2
     the Ogden, Utah, territory after generating sufficient sales in the Salt Lake
 3
 4   territory. Those things never happened.

 5         3.7    NeXus admits that Plaintiff Robins lived and worked in Utah for the
 6
     first several months of his NeXus employment. Further answering, he lived and
 7
 8   worked in other areas during his tenure as a Spine Associate.
 9         3.8    NeXus admits that Plaintiff Robins – at his request – relocated to the
10
     Coeur d’Alene and Spokane areas in or around August of 2019, but denies the
11
12   remaining allegations of paragraph 3.8.
13         3.9    NeXus admits that Plaintiff Robins’ base salary did not change
14
     between the time he started working for NeXus through July 30, 2019, and that
15
16   Plaintiff Robins worked for NeXus in various areas during that time including,
17   without limitation, Utah and Spokane/Coeur d’Alene.                 NeXus denies the
18
     remaining allegations in paragraph 3.9.
19
20         3.10 NeXus denies the allegations in paragraph 3.10.
21         3.11 NeXus denies the allegations in paragraph 3.11.
22
           3.12 NeXus admits that the allegations in paragraph 3.12 accurately
23
24   describe its “Standard Spine Specialist Plan” but denies the remaining allegations
25
     in paragraph 3.12. Further answering, NeXus notes that many of its Spine
26
27
28   ANSWER - 4                                            LAKE CITY LAW GROUP, PLLC
                                                         435 W. HANLEY AVENUE, STE. 101
                                                             COEUR D’ALENE, ID 83815
                                                        PHONE 208.664.8115 / FAX 208.664.6338
     Case 2:20-cv-00292-RMP      ECF No. 4    filed 09/08/20   PageID.125 Page 5 of 16



 1   Specialists are on compensation plans that differ from the one described in
 2
     paragraph 3.12.
 3
 4         3.13 NeXus denies the allegations in paragraph 3.13.

 5         3.14 NeXus admits increasing Plaintiff Robins’ annual salary to
 6
     $100,000.00 per annum in or about August of 2019, but denies the remaining
 7
 8   allegations in paragraph 3.14.
 9         3.15 NeXus denies the allegations in paragraph 3.15. Further, it denies
10
     having any obligation to convert Plaintiff Robins’ compensation plan to its
11
12   Standard Spine Specialist Plan in November of 2019.
13         3.16 NeXus denies the allegations in paragraph 3.16.
14
           3.17 NeXus denies the allegations in paragraph 3.17. Further answering,
15
16   NeXus states that it could not deny the referenced requests as Plaintiff Robins did
17   not make them.
18
           3.18 NeXus denies the allegations in paragraph 3.18.
19
20         3.19 NeXus admits the allegations in paragraph 3.19, but denies that it
21   failed to fully compensate Plaintiff Robins at any time. To be clear, Plaintiff
22
     Robins did not forgo any commissions or other compensation that was due to him.
23
24   To the contrary, NeXus often compensated Plaintiff Robins despite having no duty
25
     to do so.
26
           3.20 NeXus admits the allegations in paragraph 3.20.
27
28   ANSWER - 5                                           LAKE CITY LAW GROUP, PLLC
                                                        435 W. HANLEY AVENUE, STE. 101
                                                            COEUR D’ALENE, ID 83815
                                                       PHONE 208.664.8115 / FAX 208.664.6338
     Case 2:20-cv-00292-RMP         ECF No. 4   filed 09/08/20   PageID.126 Page 6 of 16



 1         3.21 NeXus denies the allegations in paragraph 3.21.
 2
           3.22 NeXus admits the allegations in paragraph 3.22.
 3
 4         3.23 NeXus admits that paragraph 3.23 describes some, but not the

 5   majority, of Plaintiff Arthun’s job duties as a Spine Associate.
 6
           3.24 NeXus admits the allegations in paragraph 3.24.
 7
 8         3.25 NeXus admits the allegations in paragraph 3.25.
 9         3.26 NeXus admits the allegations in paragraph 3.26.
10
           3.27 NeXus admits that paragraph 3.27 describes some of Plaintiff
11
12   Arthun’s job duties.
13         3.28 NeXus admits the allegations in paragraph 3.28.
14
           3.29 NeXus denies the allegations in paragraph 3.29.
15
16         3.30 NeXus admits that paragraph 3.30 accurately describes a large portion
17   of Plaintiff Arthun’s compensation plan, but denies the remaining allegations in
18
     paragraph 3.30.
19
20         3.31 NeXus denies the allegations in paragraph 3.31.
21         3.32 NeXus admits that Plaintiff Arthun was on track, and expected, to
22
     earn more than $100,000 in calendar year 2020 at the time he resigned from
23
24   NeXus, joined one of its direct competitors, and began ignoring his non-compete
25
     and non-solicit obligations.
26
27
28   ANSWER - 6                                             LAKE CITY LAW GROUP, PLLC
                                                          435 W. HANLEY AVENUE, STE. 101
                                                              COEUR D’ALENE, ID 83815
                                                         PHONE 208.664.8115 / FAX 208.664.6338
     Case 2:20-cv-00292-RMP      ECF No. 4    filed 09/08/20    PageID.127 Page 7 of 16



 1         3.33 NeXus admits that Plaintiff Robins executed a document entitled
 2
     “Confidential Information, Inventions, Nonsolicitation and Noncompetition
 3
 4   Agreement.”

 5         3.34 NeXus admits that there is a typographical error in the Robins’
 6
     Noncompetition Agreement which erroneously states that it became effective on
 7
 8   August 1, 2018.
 9         3.35 NeXus denies the allegations in paragraph 3.35.
10
           3.36 NeXus admits the allegations in paragraph 3.36, and questions why
11
12   Plaintiff Arthun would play any role in negotiating the terms and conditions of the
13   Robins’ Noncompetition Agreement.
14
           3.37 NeXus admits the allegations in paragraph 3.37.
15
16         3.38 NeXus denies the allegations in paragraph 3.38, and states that the
17   allegations of this paragraph do not comport with the Robins’ Noncompetition
18
     Agreement’s plain language.
19
20         3.39 NeXus has insufficient information to admit or deny the allegations
21   in paragraph 3.39 as it did not employ Plaintiff Robins at the time he executed the
22
     Robins’ Noncompetition Agreement.
23
24         3.40 NeXus can neither admit nor deny the allegations in paragraph 3.40
25
     as it does not understand them. The Robins’ Noncompetition Agreement was
26
     enforceable at the time Plaintiff Robins signed it and at the time he resigned.
27
28   ANSWER - 7                                            LAKE CITY LAW GROUP, PLLC
                                                         435 W. HANLEY AVENUE, STE. 101
                                                             COEUR D’ALENE, ID 83815
                                                        PHONE 208.664.8115 / FAX 208.664.6338
     Case 2:20-cv-00292-RMP      ECF No. 4    filed 09/08/20    PageID.128 Page 8 of 16



 1         3.41 NeXus admits the allegations in paragraph 3.41, but notes that there
 2
     was no reason for him to do so and that the Robins’ Noncompetition Agreement
 3
 4   was enforceable at the time Plaintiff Robins signed it and at the time he resigned.

 5         3.42 NeXus can neither admit nor deny the allegations in paragraph 3.42
 6
     as it does not understand them.
 7
 8         3.43 NeXus denies the allegations in paragraph 3.43.
 9         3.44 NeXus can neither admit nor deny the allegations contained in
10
     paragraph 3.44 as it does not understand them.            Further answering, NeXus
11
12   provided Plaintiff Robins with bonuses and raises in calendar year 2019 and 2020,
13   and that Plaintiff Robins was earning in excess of $100,000 per year at the time he
14
     resigned from NeXus, joined NeXus’ competitor, and began violating his post-
15
16   employment restrictions.
17         3.45 NeXus denies the allegations in paragraph 3.45 and states that it is not
18
     aware of whether Plaintiff Robins serves as an employee or independent contractor
19
20   of Alphatec Spine, Inc. Further answering and upon information and belief,
21   Plaintiff Robins accepted employment (either as an employee or independent
22
     contractor) with Alphatec Spine prior to actually resigning from NeXus.
23
24         3.46 NeXus denies the allegations in paragraph 3.46. Further, answering
25
     the referenced letter makes no complaint of Plaintiff Robins working for Alphatec
26
27
28   ANSWER - 8                                           LAKE CITY LAW GROUP, PLLC
                                                        435 W. HANLEY AVENUE, STE. 101
                                                            COEUR D’ALENE, ID 83815
                                                       PHONE 208.664.8115 / FAX 208.664.6338
     Case 2:20-cv-00292-RMP       ECF No. 4   filed 09/08/20    PageID.129 Page 9 of 16



 1   Spine or any other company. It objects to Plaintiff Robins violating his restrictive
 2
     covenants.
 3
 4         3.47 NeXus admits receiving a letter from Alphatec Spine that claims

 5   Plaintiff Robins’ non-compete (but not non-solicit) obligations are not-
 6
     enforceable. NeXus denies the remaining allegations in paragraph 3.47.
 7
 8         3.48 NeXus admits the allegations in paragraph 3.48.
 9         3.49 NeXus admits the allegations in paragraph 3.49.
10
           3.50 NeXus admits that there is a typographical error in the referenced
11
12   agreement which misstates the effective date of the reference document.
13         3.51 NeXus denies the allegations in paragraph 3.51.
14
           3.52 NeXus does not understand the allegations in paragraph 3.52 and,
15
16   therefore, denies those allegations.
17         3.53 NeXus admits the allegations in paragraph 3.53.
18
           3.54 NeXus denies the allegations in paragraph 3.54.
19
20         3.55 NeXus can neither admit nor deny the allegations in paragraph 3.55
21   as it did not employ Plaintiff Arthun at the time he signed the Arthun
22
     Noncompetition Agreement.
23
24         3.56 NeXus does not understand the allegations in paragraph 3.56 and,
25
     therefore, denies them. Further answering, NeXus states that the referenced
26
27
28   ANSWER - 9                                            LAKE CITY LAW GROUP, PLLC
                                                         435 W. HANLEY AVENUE, STE. 101
                                                             COEUR D’ALENE, ID 83815
                                                        PHONE 208.664.8115 / FAX 208.664.6338
     Case 2:20-cv-00292-RMP      ECF No. 4    filed 09/08/20   PageID.130 Page 10 of 16



 1   agreement was enforceable at the time Plaintiff Arthun signed it and at the time he
 2
     resigned.
 3
 4         3.57 NeXus denies the allegations in paragraph 3.57.

 5         3.58 NeXus admits the allegations in paragraph 3.58, but states that no
 6
     such consideration was required.
 7
 8         3.59 NeXus denies the allegations in paragraph 3.59, with the caveat that
 9   it does not know whether he works for Alphatec Spine as an employee or an
10
     independent contractor. Further answering and upon information and belief,
11
12   Plaintiff Arthun accepted employment (either as an employee or independent
13   contractor) with Alphatec Spine prior to actually resigning from NeXus.
14
           3.60 NeXus denies the allegations contained in paragraph 3.60. Further
15
16   answering, NeXus never insisted that Plaintiff Arthun cease his new employment,
17   it merely requested that he comply with his restrictive covenants.
18
           3.61 NeXus admits receiving a letter from Alphatec Spine but denies that
19
20   it contested the enforceability of Plaintiff Arthun’s non-solicit obligations.
21         3.62 NeXus admits sending a letter which voices an opinion that Plaintiff
22
     Arthun’s restrictive covenants are enforceable.
23
24         4.1     NeXus incorporates its responses to the allegations contained in
25
     paragraph 1.1 through 3.62.
26
           4.2     NeXus denies the allegations in paragraph 4.2.
27
28   ANSWER - 10                                           LAKE CITY LAW GROUP, PLLC
                                                         435 W. HANLEY AVENUE, STE. 101
                                                             COEUR D’ALENE, ID 83815
                                                        PHONE 208.664.8115 / FAX 208.664.6338
     Case 2:20-cv-00292-RMP       ECF No. 4    filed 09/08/20   PageID.131 Page 11 of 16



 1         4.3      NeXus can neither admit nor deny the allegations in paragraph 4.3 as
 2
     it does not understand them. Further answering, NeXus admits that it provided
 3
 4   Plaintiff Robins with a bonus and raise when he moved to Idaho and that Plaintiff

 5   Robins accepted that bonus and raise.
 6
           4.4      NeXus denies the allegations in paragraph 4.4.
 7
 8         4.5      NeXus denies the allegations in paragraph 4.5.
 9         4.6      NeXus denies the allegations in paragraph 4.6.
10
           5.1      NeXus incorporates its responses to paragraphs 1.1 through 4.6.
11
12         5.2      NeXus denies the allegations in paragraph 5.2.
13         5.3      NeXus denies the allegations in paragraph 5.3.
14
           5.4      NeXus denies the allegations in paragraph 5.4.
15
16         6.1      NeXus incorporates its responses to the allegations in paragraphs 1.1
17   through 5.4.
18
           6.2      NeXus denies the allegations in paragraph 6.2.
19
20         6.3      NeXus denies the allegations in paragraph 6.3.
21         6.4      NeXus denies the allegations in paragraph 6.4.
22
           6.5      NeXus denies the allegations in paragraph 6.5.
23
24         6.6      NeXus denies the allegations in paragraph 6.6.
25
           6.7      NeXus denies the allegations in paragraph 6.7.
26
           6.8      NeXus denies the allegations in paragraph 6.8.
27
28   ANSWER - 11                                            LAKE CITY LAW GROUP, PLLC
                                                          435 W. HANLEY AVENUE, STE. 101
                                                              COEUR D’ALENE, ID 83815
                                                         PHONE 208.664.8115 / FAX 208.664.6338
     Case 2:20-cv-00292-RMP       ECF No. 4    filed 09/08/20   PageID.132 Page 12 of 16



 1         6.9     NeXus denies the allegations in paragraph 6.9.
 2
                                              II.
 3
 4         NeXus denies every allegation in Plaintiffs’ Complaint that was not

 5   previously admitted.
 6
                                              III.
 7
 8         By way of further answer and affirmative defense, NeXus states that
 9   Washington’s non-competition statute is unenforceable and invalid in that it
10
     violates the Contracts Clause of the United States Constitution.
11
12                                            IV.
13         By way of further answer and affirmative defense, NeXus states that
14
     Washington’s non-competition statute has no effect on non-solicitation provisions.
15
16                                            VI.
17         By way of further answer and affirmative defense, NeXus states that
18
     Plaintiffs’ Complaint fails to state a claim upon which relief can be granted.
19
20                                            VII.
21         By way of further answer and affirmative defense, and while denying that
22
     it committed any acts which damaged Plaintiffs, NeXus states that Plaintiffs failed
23
24   to mitigate their damages.
25
     //
26
     //
27
28   ANSWER - 12                                            LAKE CITY LAW GROUP, PLLC
                                                          435 W. HANLEY AVENUE, STE. 101
                                                              COEUR D’ALENE, ID 83815
                                                         PHONE 208.664.8115 / FAX 208.664.6338
     Case 2:20-cv-00292-RMP      ECF No. 4    filed 09/08/20    PageID.133 Page 13 of 16



 1                                           VIII.
 2
           By way of further answer and affirmative defense, NeXus states that
 3
 4   Plaintiffs have not properly pled a claim for entitlement to punitive and/or

 5   exemplary damages.
 6
                                              IX.
 7
 8         By way of further answer and affirmative defense, NeXus states that
 9   Plaintiffs’ causes of action are barred by the doctrines of equitable estoppel and
10
     unclean hands.
11
12                                            X.
13         By way of further answer and affirmative defense, NeXus states that
14
     Plaintiffs’ Complaint is barred by the failure to join all necessary and/or
15
16   indispensable parties.
17                                            XI.
18
           By way of further answer and affirmative defense, NeXus states that
19
20   Plaintiffs’ causes of action, in part or in whole, are the subject of the previously-
21   filed action of NuVasive, Inc., et al. v. Robins, United States District Court for the
22
     District of Idaho, Case No. 2:20-cv-00328-DWM.
23
24   //
25
     //
26
     //
27
28   ANSWER - 13                                            LAKE CITY LAW GROUP, PLLC
                                                          435 W. HANLEY AVENUE, STE. 101
                                                              COEUR D’ALENE, ID 83815
                                                         PHONE 208.664.8115 / FAX 208.664.6338
     Case 2:20-cv-00292-RMP      ECF No. 4    filed 09/08/20   PageID.134 Page 14 of 16



 1                                           XII.
 2
           By way of further answer and affirmative defense, and while denying that
 3
 4   it committed any acts which damaged Plaintiffs, NeXus states that Robins ratified

 5   any and all actions of it of which he now complains.
 6
                                             XIII.
 7
 8         NeXus reserves the right to amend its Answer and assert additional
 9   affirmative defenses as its investigation into this matter continues.
10
           WHEREFORE, in having fully answered and responded to Plaintiffs’
11
12   Complaint, NeXus respectfully requests that this Court dismiss their Complaint
13   and access costs accordingly.
14
     //
15
16   //
17   //
18
     //
19
20   //
21   //
22
     //
23
24   //
25
     //
26
     //
27
28   ANSWER - 14                                           LAKE CITY LAW GROUP, PLLC
                                                         435 W. HANLEY AVENUE, STE. 101
                                                             COEUR D’ALENE, ID 83815
                                                        PHONE 208.664.8115 / FAX 208.664.6338
     Case 2:20-cv-00292-RMP   ECF No. 4    filed 09/08/20   PageID.135 Page 15 of 16



 1        RESPECTFULLY SUBMITTED,
 2
          DATED this 8th day of September, 2020.
 3
 4                                   LAKE CITY LAW GROUP PLLC

 5                                   By:     /s/ Katharine B. Brereton
 6                                         Katharine B. Brereton, WSBA #50978
                                           LAKE CITY LAW GROUP, PLLC
 7                                         435 W. Hanley Avenue, Suite 101
 8                                         Coeur d’Alene, Idaho 83815
                                           kbrereton@lclattorneys.com
 9
10                                   Pro Hac Vice forthcoming:
                                     Christopher W. Cardwell, TSBA #19751
11                                   Mary Taylor Gallagher, TSBA #21482
12                                   Marshall Thomas McFarland, TSBA #33432
                                     GULLETT SANFORD ROBINSON &
13                                   MARTIN PLLC
14                                   150 Third Avenue South, Suite 1700
                                     Nashville, TN 37201
15                                   (615) 244-4994 (Telephone)
16                                   (615) 256-6339 (Facsimile)
                                     ccardwell@gsrm.com
17                                   mtgallagher@gsrm.com
18                                   tmcfarland@gsrm.com
19                                   Attorneys for Defendant
20
21
22
23
24
25
26
27
28   ANSWER - 15                                        LAKE CITY LAW GROUP, PLLC
                                                      435 W. HANLEY AVENUE, STE. 101
                                                          COEUR D’ALENE, ID 83815
                                                     PHONE 208.664.8115 / FAX 208.664.6338
     Case 2:20-cv-00292-RMP    ECF No. 4   filed 09/08/20   PageID.136 Page 16 of 16



 1                          CERTIFICATE OF SERVICE
 2
           I hereby certify that on this 8th day of September, 2020, I caused to be
 3   served the foregoing ANSWER on the following individuals in the manner
 4   indicated below:

 5     William M. Symmes, WSBA #24132            (X) wms@witherspoonkelley.com
 6     Matthew W. Daley, WSBA #36711             (X) mwd@witherspoonkelley.com
       WITHERSPOON KELLEY
 7     422 West Riverside Avenue, Suite 1100
 8     Spokane, Washington 99201
 9
10                                         LAKE CITY LAW GROUP PLLC
11                                         By: /s/ Katharine B. Brereton
12                                             Katharine B. Brereton
                                               LAKE CITY LAW GROUP, PLLC
13                                             435 W. Hanley Avenue, Suite 101
14                                             Coeur d’Alene, Idaho 83815
                                               WSBA #50978
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ANSWER - 16                                        LAKE CITY LAW GROUP, PLLC
                                                      435 W. HANLEY AVENUE, STE. 101
                                                          COEUR D’ALENE, ID 83815
                                                     PHONE 208.664.8115 / FAX 208.664.6338
